Citation Nr: 0519701	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  04-25 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for a psychiatric 
disorder as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

Procedural history

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which claims of entitlement to service 
connection for right shoulder and psychiatric disorders, 
secondary to service-connected diabetes mellitus, were 
denied.  These appeals ensued.

A personal hearing was held before the undersigned acting 
Veterans Law Judge, by means of video teleconferencing, in 
May 2005.  A transcript of that hearing has been associated 
with the veteran's VA claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.

Issue not on appeal

In a January 2005 rating decision, the RO denied a claim of 
entitlement to service connection for hypertension, as 
secondary to service-connected diabetes mellitus.  As of this 
date, the veteran has not perfected an appeal of that claim, 
and the issue is not before the Board.



REMAND

After a review of the evidence, the Board has determined that 
additional development of the record would be helpful prior 
to any further consideration of the veteran's claims.

In particular, the Board notes that the medical evidence 
contains conflicting findings as to whether the veteran has a 
psychiatric disorder and, if so, whether it is etiologically 
or otherwise related to his service-connected diabetes 
mellitus.  It is true that the veteran underwent a VA 
examination in June 2003 (conducted by a psychologist) in 
which the examiner stated that the veteran did not appear to 
have symptoms of depression, and that the veteran did not 
have a diagnosis on Axis I.  However, a VA treating physician 
(psychiatrist?)diagnosed the veteran with depression in May 
2003, and noted that the veteran was taking Zoloft, and 
another VA treating physician (psychiatrist?) diagnosed the 
veteran with intermittent explosive disorder in March 2003.  

In light of these conflicting findings, the Board believes 
that a report of a medical opinion would be of significant 
probative value in determining the relationship, if any, 
between any current psychiatric disorder exhibited by the 
veteran and his diabetes.  See Charles v. Principi, 16 Vet. 
App. 370 (2002) [VA failed in its statutory duty to assist 
veteran who sought service connection for a disability where 
there was competent evidence that the disability was 
currently manifested and evidence indicating an association 
between that disability and the veteran's active service, but 
VA failed to obtain a medical opinion as to whether there was 
a nexus between that disability and active service].

The Board further notes that the medical evidence contains 
conflicting opinions as to whether the veteran's right 
shoulder injury was aggravated by his service-connected 
diabetes mellitus, in that the healing process for that 
injury was impaired by his diabetes.  See Charles, supra.



In view of the foregoing, this case is REMANDED for the 
following:

1.  Obtain the veteran's treatment 
records from the VA Medical Center in 
Louisville, Kentucky, for the period 
after September 2004.  

2.  The veteran should be accorded a VA 
examination for his right shoulder 
disorder.  The examiner should identify 
the current nature of any right shoulder 
disorder, and render an opinion, if such 
a disorder is currently manifested, 
whether it is as least as likely as not 
that the severity of the current right 
shoulder impairment is the product in 
some manner of the veteran's diabetes 
mellitus, such that the manifestations of 
his diabetes mellitus inhibited his 
recovery from his right shoulder injury.  
The examiner is to indicate on the 
examination report that review of the 
veteran's claims file was accomplished in 
conjunction with his or her examination.

3.  The veteran should be accorded a VA 
psychiatric examination, by an 
appropriate specialist who has not 
previously examined or treated the 
veteran..  The examiner should be 
requested to ascertain whether the 
veteran has a current psychiatric 
disorder, and if he does, whether it is 
as least as likely as not the product of, 
or is in some manner etiologically 
related to, the veteran's diabetes 
mellitus.  The examiner should indicate 
on the examination report that review of 
the veteran's claims file was 
accomplished in conjunction with his or 
her examination.

4.  Following completion of the above 
actions, review the veteran's claims and 
determine whether service connection for 
right shoulder and psychiatric 
disabilities can now be granted as 
secondary to service-connected diabetes 
mellitus.  If the decision remains in any 
manner unfavorable to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with the appropriate period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WILLIAM STEYN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




